Order entered February 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01278-CR

                       MIGUEL ALBERTO GUTIERREZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 196th District Court
                                   Hunt County, Texas
                               Trial Court Cause No. 27,326

                                           ORDER
       The court reporter initially filed a reporter’s record that omitted the exhibits offered at

trial. Consequently, on November 21, 2013, we ordered the court reporter to file, within ten days

of the date of that order, a supplemental record containing the trial exhibits. On December 4,

2013, the court reporter filed a supplemental record containing some of the exhibits offered at

trial. However, the supplemental record did not contain State’s exhibit 1A or State’s exhibit 21.

On January 29, 2014, we ordered the court reporter to file the missing exhibits, which she did. It

has come to our attention that State’s exhibit 15A, “Suspect Interview,” also was not included in

the record. Additionally, testimony in the record suggests State’s exhibit 13, “copy of year book

photos” might be incomplete. Consequently, we ORDER the court reporter to file, within five
days of the date of this order, a supplemental record containing State’s exhibit 15A and any

pages from State’s exhibit 13 that may have been omitted.




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 PRESIDING JUSTICE